Case 1:19-cv-03500-MKB-RLM Document 22 Filed 04/15/20 Page 1 of 3 PageID #: 154



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------
 JOE HAND PROMOTIONS, INC.,

                                     Plaintiff,                    ORDER
                                                                   19-CV-03500 (MKB) (RLM)
                            v.

 SONNY SHAIKH, Individually, and as officer,
 director, shareholder and/or principal of CAFÉ
 ISTANBUL INC., and CAFÉ ISTANBUL INC.,

                                     Defendants.
 ---------------------------------------------------------------
 MARGO K. BRODIE, United States District Judge:

         Plaintiff Joe Hand Promotions, Inc. commenced the above-captioned action on June 13,

 2019, against Defendants Sonny Shaikh and Café Istanbul Inc., asserting claims under the

 Communications Act of 1934, 47 U.S.C. §§ 553 and 605, and the Copyright Act, 17 U.S.C.

 § 101 et seq. (Compl., Docket Entry No. 1.) Plaintiff sought and obtained an entry of default

 against Defendants, (Req. for Certificate of Default, Docket Entry No. 13; Clerk’s Entry of

 Default, Docket Entry No. 14), and subsequently moved for a default judgment, requesting

 damages in the amount of $75,000, plus litigation costs, including attorney fees, and post-

 judgment interest, (Pl. Mot. for Default J., Docket Entry No. 15). On November 20, 2019, the

 Court referred Plaintiff’s motion to Magistrate Judge Roanne L. Mann for a report and

 recommendation. (Order dated Nov. 20, 2019.) By Order dated February 18, 2020, Judge Mann

 noted “a number of deficiencies” with Plaintiff’s motion and directed Plaintiff to submit any

 supplemental submissions addressing the noted deficiencies by February 25, 2020. (Order dated

 Feb. 18, 2020.) Plaintiff timely filed its supplemental submissions. (Letter dated Feb. 20, 2020,

 Docket Entry No. 19; Resp. to Order to Show Cause, Docket Entry No. 20.)
Case 1:19-cv-03500-MKB-RLM Document 22 Filed 04/15/20 Page 2 of 3 PageID #: 155



           By report and recommendation dated March 4, 2020, Judge Mann recommended that the

 Court grant in part and deny in part Plaintiff’s motion (the “R&R”). (R&R, Docket Entry No.

 21.) As to Plaintiff’s claims against Istanbul Café Inc., Judge Mann recommended that the Court

 award Plaintiff damages in the amount of $2950 — $1450 for its Communications Act claims

 and $1500 for its Copyright Act claim — plus $837 in attorney fees, $400 in litigation costs, and

 post-judgment interest. (Id. at 2, 24.) As to Plaintiff’s claims against Shaikh, Judge Mann found

 that Plaintiff had failed to meet its “burden to establish Shaikh’s contributory infringement or

 vicarious liability,” and recommended that the Court dismiss the claims against him with

 prejudice. (Id. at 14, 24.) No party has objected to the R&R and the time for doing so has

 passed.

           A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

 or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

 28 U.S.C. § 636(b)(1)(C). “Where parties receive clear notice of the consequences, failure to

 timely object to a magistrate’s report and recommendation operates as a waiver of further

 judicial review of the magistrate’s decision.” Smith v. Campbell, 782 F.3d 93, 102 (2d Cir.

 2015) (quoting Mario v. P&C Food Markets, Inc., 313 F. 3d 758, 766 (2d Cir. 2002) (citing

 Small v. Sec’y of Health & Human Servs., 892 F. 2d 15, 16 (2d Cir. 1989) (per curiam))); see

 also Sepe v. N.Y. State Ins. Fund, 466 F. App’x 49, 50 (2d Cir. 2012) (quoting United States v.

 Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997)); see also Almonte v. Suffolk Cty., 531 F. App’x

 107, 109 (2d Cir. 2013) (“As a rule, a party’s failure to object to any purported error or omission

 in a magistrate judge’s report waives further judicial review of the point.” (quoting Cephas v.

 Nash, 328 F.3d 98, 107 (2d Cir. 2003))); Wagner & Wagner, LLP v. Atkinson, Haskins, Nellis,

 Brittingham, Gladd & Carwile, P.C., 596 F.3d 84, 92 (2d Cir. 2010) (“[A] party waives appellate




                                                  2
Case 1:19-cv-03500-MKB-RLM Document 22 Filed 04/15/20 Page 3 of 3 PageID #: 156



 review of a decision in a magistrate judge’s [r]eport and [r]ecommendation if the party fails to

 file timely objections designating the particular issue.” (citations omitted)).

        The Court has reviewed the unopposed R&R and, finding no clear error, adopts the R&R

 pursuant to 28 U.S.C. § 636(b)(1). Accordingly, the Court grants in part Plaintiff’s motion for

 default judgment as to Istanbul Café Inc., and awards Plaintiff damages and costs in the amount

 of $4187, plus any post-judgment interest. This judgment is comprised of $2200 in statutory

 damages, $750 in enhanced damages, $837 in attorney fees, and $400 in costs. The Court denies

 Plaintiff’s motion for default judgment as to Shaikh, and dismisses all claims against Shaikh with

 prejudice. The Court directs Plaintiff to serve copies of this Order on Defendants and file proof

 of service.

 Dated: April 15, 2020
        Brooklyn, New York


                                                        SO ORDERED:


                                                             s/ MKB
                                                        MARGO K. BRODIE
                                                        United States District Judge




                                                   3
